Citation Nr: 0930005	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  09-02 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating from January 9, 2006 
to March 18, 2007, and a rating in excess of 10 percent from 
March 19, 2007, for varicose veins, left leg, postoperative.

2.  Entitlement to a rating in excess of 10 percent for 
meralgia paraesthetica of the left leg/thigh.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to June 1979, 
and from December 1981 to August 1985.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from April 2006 and January 2008 rating 
decisions of the RO that continued a noncompensable 
evaluation for the Veteran's service-connected varicose veins 
of the left leg, and granted entitlement to service 
connection for meralgia paraesthetica of the left thigh, 
evaluated as 10 percent disabling effective July 9, 2007.  

In May 2009, the Veteran testified at a Travel Board before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing testimony has been associated with the claims 
file.  Subsequently additional evidence was submitted, 
accompanied by a waiver of RO consideration.  This evidence 
will be considered by the Board in reviewing the Veteran's 
claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the Veteran was 
provided VCAA notice as to his underlying claim for meralgia 
paraesthetica of the left leg/thigh and as to his increased 
rating claim for his left leg varicose veins by 
correspondence dated in February 2006, April 2007, and May 
2008.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  VA has a duty to 
assist claimants which includes conducting a thorough and 
contemporaneous medical examination.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

For the reasons set forth herein below, the Board finds that 
the Veteran's claims must be remanded.  

First, the Board notes that the Veteran testified in May 2009 
that his meralgia paraesthetica of the left thigh has 
worsened since his most recent VA examination.  Specifically, 
the Veteran stated that he has weakness and pain that has 
gone down through the leg and extended to the left foot and 
toes.  He also indicated that he has been having cramps and 
spasms.  VA examination reports dated in May 2008 noted the 
claims file was not available for review.  The peripheral 
nerve examination provider noted the Veteran stated that 
electromyography (EMG) and nerve conduction studies had been 
conducted by a neurologist, but that the results of that test 
or a magnetic resonance imaging (MRI) scan apparently 
indicating disc disease of the lumbar spine were not 
available.  The examiner stated the diagnosis of meralgia 
paraesthetica was still valid, but that the Veteran seemed to 
have experienced some progression with a sensory pattern more 
consistent with a femoral neuropathy rather than simply the 
anterior femoral cutaneous nerve branch.  

In addition, the Veteran's representative asserted that the 
Veteran's paralysis is progressive and is encompassing the 
entire lower left extremity.  She requested the disability be 
evaluated under an alternative diagnostic code and suggested 
an evaluation under Diagnostic Code 8526 may be in order.  In 
this regard, the Board notes that the Veteran's meralgia 
paraesthetica of the left thigh is currently rated at a 
maximum 10 percent evaluation under Diagnostic Code 8529.  
Should the Veteran's service-connected disability be 
appropriately evaluated under Diagnostic Code 8526 a higher 
evaluation would be available.  

At his hearing the Veteran also testified that he had 
undergone a nerve conduction study in November or December 
2008 associated with treatment provided by his private 
neurologist D.J.D., M.D.  He testified that he experienced 
swelling in his legs due to his varicose veins disability two 
to three times per month and that swelling had been noted by 
his physician in April 2009.  Although records received from 
the Veteran include a report from Dr. D.J.D. noting abnormal 
results of a January 2009 study, the actual study findings 
were not provided.  Therefore, the Board finds that 
additional development is required to obtain pertinent 
medical records for an adequate determination of the issues 
on appeal.

Because the Veteran has alleged that his meralgia 
paraesthetica of the left thigh has worsened and may be 
affecting the left leg in areas other than the external 
cutaneous nerve, the Board also finds that this matter must 
be remanded for the Veteran to undergo a contemporaneous and 
thorough VA examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Appropriate action should be take to 
request that the Veteran identify all VA 
and non-VA health care providers, other 
than those already associated with the 
claims file, who have treated him for his 
claimed disabilities.  This should 
include records of his treatment in April 
or May 2009 for his service-connected 
varicose veins of the left leg, as well 
as any pertinent treatment for his 
meralgia paraesthetica of the left leg.  
He should be specifically requested to 
identify the providers and approximate 
dates of any EMG, nerve conduction, or 
MRI studies in connection with these 
claims.  He should be requested to 
provide any necessary authorizations for 
VA to assist him in obtaining these 
records.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the Veteran should be 
afforded an appropriate VA examination 
in order to determine the nature, 
extent and severity of his service-
connected meralgia paraesthetica of the 
left leg/thigh.  It is imperative that 
the examiner who is designated to 
examine the Veteran reviews the 
evidence in the claims folder, 
including a complete copy of this 
REMAND, and acknowledges such review in 
the examination report.   All 
appropriate tests and studies should be 
conducted and all clinical findings 
should be reported in detail.  

The examiner should indicate which 
nerves of the left lower extremity are 
affected, to include if applicable the 
anterior crural (femoral) nerve, and 
whether the Veteran's meralgia 
paraesthetica of the left thigh is 
productive of incomplete or complete 
paralysis.  If incomplete paralysis is 
manifest, the examiner should indicate 
whether symptoms are mild, moderate, or 
severe.  If the paralysis is complete, 
the examiner should indicate whether 
there is paralysis of the quadriceps 
extensor muscles. 

If the examiner is unable to provide 
the requested information with any 
degree of medical certainty, the 
examiner should indicate that.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to 
include, as appropriate, citation to 
specific evidence in the record, in a 
legible report.  

3.  Thereafter, the Veteran's claims 
should again be reviewed, to include 
consideration of the criteria for 
Diagnostic Code 8526 is applicable.  If 
any determination remains adverse, the 
Veteran and his representative must be 
furnished with a Supplemental Statement 
of the Case and be given an opportunity 
to submit written or other argument in 
response thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

